Citation Nr: 1421268	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea, to include from exposure to herbicides. 

3. Entitlement to service connection for angina/chest pain, to include from exposure to herbicides.

4. Entitlement to service connection for diabetes mellitus II, to include from exposure to herbicides.

5. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6. Entitlement to service connection for migraine headaches.

7. Entitlement to service connection for memory loss.

8. Entitlement to service connection for left arm disability.

9. Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified at a video conference hearing before the undersigned in October 2012.  A transcript of that hearing is of record.

Although the Veteran only raised a claim for PTSD, the record contains diagnoses of depressive disorder and mood disorder, as well.  The scope of his claim includes any diagnosed mental disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, migraines, memory loss, left arm disability, and left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection was denied for PTSD in an August 2005 rating decision by the RO; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3. The evidence weighs against a finding that the Veteran's sleep apnea is related to active service.

4. The evidence weighs against a finding that the Veteran's angina/chest pain is related to active service.

5. The evidence weighs against a finding that the Veteran's diabetes mellitus is related to active service.


CONCLUSIONS OF LAW

1. The August 2005 denial of service connection for PTSD became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA was not required to provide examinations for the Veteran's diabetes, chest pain, or sleep apnea because the evidence does not show an in-service incident from which to draw causation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board does not find any outstanding development necessary to adjudicate these claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2012 hearing, the undersigned identified the issues, explained the prior VA decisions, and sought evidence concerning the Veteran's current symptoms, assault, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and Material Evidence

The Veteran applied to reopen his claim of service connection for PTSD in July 2010.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim of service connection for PTSD in August 2005.  The RO denied the claim based on an absence of evidence establishing a stressful in-service event.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Therefore, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the August 2005 decision included service treatment records, statements from the Veteran, and VA treatment.  The Veteran reported symptoms but did not provide a statement of an in-service stressor.  VA treatment showed a diagnosis that was thought to be due to a post-service stressor.  Since the August 2005 decision, VA received a stressor statement from the Veteran and obtained a VA examination addressing the possible causal relationship to his current PTSD.  

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of an in-service stressor event and VA examination provides evidence of two of the criteria for service connection.  The evidence raises a reasonable possibility of substantiating the claim as it shows a current disability, a stressor, and medical opinions on a connection.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975 or in a unit that operated in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases (including diabetes mellitus II) will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of neurological, cardiovascular, endocrine, and respiratory systems.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence does not meet the criteria for service connection for sleep apnea, chest pains, or diabetes mellitus.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran has current diagnoses for diabetes mellitus II, sleep apnea, and angina chest pain.  The Veteran's chest pain and cardiovascular problems began in November 2002 when he was first treated in the VA emergency room.  The exact diagnosis behind the Veteran's chest pain is unclear, but he has had continuous treatment and symptoms through the period on appeal.  See  VA Treatment Records July 2010 to September 2011.  The Veteran has a diagnosis and treatment for diabetes mellitus II.  See id.  He was diagnosed with central and obstructive sleep apnea based on a sleep study in March 2007.  Thus, the current disability element of the claims has been established.   

The Veteran reports going to Saigon, Vietnam in 1972 and "Yungsan" [Yongsan], Korea in March 1973 while he was on leave.  See Veteran's Statements August 2010, Board Hearing.  He asserts that he was exposed to herbicides there, which could be related to his current diabetes, chest pain, and sleep apnea.  First, the Veteran's report of leave to Vietnam at some point in 1972 is too vague to be corroborated; he did not provide dates or travel information.  He has provided no other corroborating evidence of his time in Vietnam.  His service personnel records show no record of time in Vietnam and no record of leave time in 1972, although leave time would not necessarily be kept in official record.  While the Board finds the Veteran generally credible, his statement of time in Vietnam is not credible because of the lack of detail and corroborating evidence.  In sum, there is no credible evidence that the Veteran was in Vietnam.

Next, March 1973 is outside the presumptive period for herbicide exposure in the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  Moreover, the Board takes judicial notice that Yongsan, Korea is hundreds of miles away from the Korean DMZ where herbicides were used.  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").  Therefore, he could not be presumed to have herbicide exposure in Korea.         

Additionally, the Veteran did not have in-service treatment or onset of any of these disabilities.  His service treatment records are silent for any treatment of heart problems, diabetes, elevated blood sugar, sleep apnea, or snoring/trouble breathing.  As discussed above, the Veteran's sleep apnea was not diagnosed until 2007, chest pains until 2002, and diabetes until 2002, approximately 30 years after service.  See VA Treatment Records (diabetic teaching December 2002).  The Veteran has not asserted that these conditions began in service.  As such, there is no evidence of in-service incurrence.  Moreover, no competent evidence relates such current diagnoses to active service.

Diabetes mellitus II and ischemic heart disease are diseases presumed to be caused by exposure to herbicides.  See 38 C.F.R. § 3.309.  However, as exposure to herbicides has not been demonstrated, this presumption is not applicable to the Veteran's claims.  See 38 C.F.R. § 3.307.   

Finally, while diabetes mellitus II is a chronic disease for which connection to service may be proven by lay testimony alone, regulations require the disease to have manifested to a degree of 10 percent within the first year after service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's diabetes did not manifest within a year of service and the chronic disease presumption does not apply.  See id; see also VA Treatment Records, Board Hearing.  The Veteran's chest pain and sleep apnea are not considered chronic diseases under section 3.309 and may not be proven by lay testimony alone.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

As the evidence has not established an in-service incurrence of diabetes, chest pain, or sleep apnea, service connection cannot be granted and discussion of the nexus element is moot and unnecessary.  See 38 C.F.R. § 3.303.
  

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD is granted.

Service connection for sleep apnea is denied.

Service connection for chest pain is denied.

Service connection for diabetes mellitus is denied.





REMAND

Additional notice and development is needed for the Veteran's claims of service connection for an acquired psychiatric disorder, migraines, memory loss, left arm disability, and left leg disability.  

The Veteran asserts that his PTSD is due to personal assault, which occurred while he was on leave in Yongsan, Korea in March 1973.  A PTSD claim based on in-service personal assault requires specific notification of alternative corroborating evidence.  See 38 C.F.R. § 3.304(f)(5).  No such notice has been sent.  The Veteran asserts that his migraines, memory loss, and left arm disabilities are also related to that personal assault.  Since evidence of the personal assault could affect these claims, they are deemed intertwined and the Board will defer consideration of these issues until the development sought in this remand has been accomplished.  

The Veteran's claim for PTSD also includes a claim for depression and mood disorder.  See Clemons, 23 Vet. App. at 4-6.  A VA opinion on those diagnoses is needed.   

Finally, the Veteran has reported symptoms and sought treatment for his left leg during the period on appeal, he noted swollen and painful joints in his lower extremities in the service separation examination, and the lay statements of continuous symptoms suggest a causal connection such that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The August 2010 VA examination only addressed his arms, not his left leg.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Send notice to the Veteran for claims based on personal assault in accordance with 38 C.F.R. § 3.304(f)(5).  Allow the Veteran an opportunity to provide any additional evidence of this personal assault.

3. If corroborating evidence of the personal assault is received, schedule the Veteran for VA Examinations as necessary.

4. Then, forward the claims file to the January 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on whether  the Veteran's currently diagnosed depression and mood disorder are at least as likely as not related to his service, including to the reported personal assault during service.

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

5. Schedule the Veteran for a VA examination and forward the claims file to the examiner to provide an opinion on the Veteran's left leg.  The examiner should answer the following:

a. Are the Veteran's current left leg symptoms related to service?

Please address the Veteran's report of swollen and painful joints in his lower extremities at separation, as well as statements of continuous symptoms and treatment.

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


